 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
     RICKY MANIER, JR., individually and on     Case No. 3:19-cv-00718-JST
11   behalf of all others similarly situated,
12                                              [PROPOSED] ORDER GRANTING
            Plaintiff,                          STIPULATION FOR LEAVE TO FILE FIRST
13                                              AMENDED COMPLAINT
            vs.
14
15   SIMS METAL MANAGEMENT -
     NORTHWEST, an unknown corporate entity;
16   and DOES 1 through 50, inclusive,

17          Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                  1

      [PROPOSED] ORDER GRANTING STIPULATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
 1   ON GOOD CAUSE APPEARING,
 2          1.     Plaintiff is granted leave to file his First Amended Complaint to add a cause of
 3   action for Violation of Labor Code §2698; and
 4          2.     Defendant’s Answer to the Complaint shall be deemed responsive to the First
 5   Amended Complaint.
 6
 7
            IT IS SO ORDERED.
 8
 9           April 25, 2019
     DATE: ___________________                   ______________________________
                                                       Hon. Jon S. Tigar
10                                                     US District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2

      [PROPOSED] ORDER GRANTING STIPULATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
